Order of the County Court of Nassau county granting motion for reargument, and on reargument *723denying defendant’s motion to vacate the prior order and to direct, pursuant to rule 102 of the Rules of Civil Practice, the service of a second amended complaint, reversed on the law, without costs, and the motion granted, without costs; the amended complaint to be served within ten days from the entry of the order herein. There was an improper joinder of causes of action. (DeWolfe v. Abraham, 151 N. Y. 186, 189; Civ. Prac. Act, § 258.) “It does not follow that two causes of action, originating at the same time, arose as a matter of law out of the same transaction, or are proved by the same evidence. (Anderson v. Hill, 53 Barb. 245, 246.)” Appeal from order entered November 20, 1934, dismissed. The order on the motion for reargument supersedes the order on the first motion. Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur.